DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 9,584,248. This is a statutory double patenting rejection.
The following table illustrates a mapping of the limitations of claims 1-12 of the present application when compared against the limitations of claims 1-12 of U.S. Patent No. 9,584,248.
Claims of Present Application
Claims of U.S. Patent No. 9,584,248
1. A system for delivering multiple passive optical network services comprising: a first 

2. The system of claim 1, wherein the wavelength division multiplexer comprises an arrayed waveguide grating.

3. The system of claim 1, further comprising a third wavelength division multiplexer optically connected to a fiber received from the central office carrying the common wavelength pair and the plurality of unique wavelength pairs, the third wavelength division multiplexer separating the common wavelength pair from the plurality of unique wavelength pairs.

4. The system of claim 1, wherein the splitter comprises a 1:32 splitter.

5. The system of claim 1, wherein the common wavelength pair is received on a first fiber from a central office and wherein the plurality of unique wavelength pairs is received on a second fiber from the central office.

6. The system of claim 1, wherein the plurality of second wavelength division multiplexers includes one or more six-port wavelength division multiplexers.

7. The system of claim 1, wherein each of the unique wavelength pairs includes an uplink wavelength and a downlink wavelength, wherein the uplink wavelength and the downlink wavelength are adjacent to each other.

8. The system of claim 7, wherein the band-pass filter is located at a subscriber and delivers the unique wavelength pair to the subscriber in the absence of delivering the common wavelength pair.

9. The system of claim 7, wherein the band-pass filter is located at a subscriber and delivers the common wavelength pair to the subscriber in the absence of delivering the unique wavelength pair.

10. The system of claim 1, wherein the first optical transmission service is received at a first housing and the second optical transmission service is received at a second housing.

11. The system of claim 10, wherein the first housing includes a connector that connects to the second housing and links the separate optical fibers from the wavelength division multiplexer to each of the plurality of second wavelength division multiplexers.

12. The system of claim 11, wherein the connector comprises a multi-fiber connector.


2. The system of claim 1, wherein the wavelength division multiplexer comprises an arrayed waveguide grating. 

3. The system of claim 1, further comprising a third wavelength division multiplexer optically connected to a fiber received from the central office carrying the common wavelength pair and the plurality of unique wavelength pairs, the third wavelength division multiplexer separating the common wavelength pair from the plurality of unique wavelength pairs. 

4. The system of claim 1, wherein the splitter comprises a 1:32 splitter. 

5. The system of claim 1, wherein the common wavelength pair is received on a first fiber from a central office and wherein the plurality of unique wavelength pairs is received on a second fiber from the central office. 

6. The system of claim 1, wherein the plurality of second wavelength division multiplexers includes one or more six-port wavelength division multiplexers. 

7. The system of claim 1, wherein each of the unique wavelength pairs includes an uplink wavelength and a downlink wavelength, wherein the uplink wavelength and the downlink wavelength are adjacent to each other. 

8. The system of claim 7, wherein the band-pass filter is located at a subscriber and delivers the unique wavelength pair to the subscriber in the absence of delivering the common wavelength pair. 

9. The system of claim 7, wherein the band-pass filter is located at a subscriber and delivers the common wavelength pair to the subscriber in the absence of delivering the unique wavelength pair. 

10. The system of claim 1, wherein the first optical transmission service is received at a first housing and the second optical transmission service is received at a second housing. 

11. The system of claim 10, wherein the first housing includes a connector that connects to the second housing and links the separate optical fibers from the wavelength division multiplexer to each of the plurality of second wavelength division multiplexers. 

12. The system of claim 11, wherein the connector comprises a multi-fiber connector. 


As the table above illustrates, claims 1-12 of the present application are the same as claims 1-12 of U.S. Patent No. 9,584,248.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of U.S. Patent No. 9,584,248. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13-16 of the present application are obvious subset of claims 13-16 of Patent No. 9,584,248.
The following table illustrates a mapping of the limitations of claims 13-16 of the present application when compared against the limitations of claims 13-16 of U.S. Patent No. 9,584,248.
Claims of Present Application
Claims of U.S. Patent No. 9,584,248
13. A system for delivering multiple passive optical network services comprising: a first optical transmission service and a second optical transmission service received on a common fiber, the first optical transmission service comprising a common wavelength pair routed from a source to each of a plurality of subscribers and the second optical transmission service comprising a plurality of unique wavelength pairs, each of the unique wavelength pairs assigned to a subscriber among the plurality of subscribers; 



a splitter positioned at a terminal optically connected between a central office and a subscriber, the splitter configured to receive the single fiber and output a plurality of optical connections passing the common wavelength pair and each of the plurality of unique wavelength pairs to each of a plurality of subscribers; and 

a filter at each of a plurality of subscribers, the filter selected to deliver either the common wavelength pair or one of the plurality of unique wavelength pairs to the subscriber associated with the filter.
14. The system of claim 13, wherein the filter passes a unique wavelength pair including adjacent uplink and downlink wavelengths.

15. An optical termination enclosure located between a signal distribution source and a plurality of subscribers, the optical termination enclosure comprising: 


a splitter optically connected to a first fiber carrying a first optical transmission service comprising a common wavelength pair to be routed from the source to each of the plurality of subscribers, the splitter including a plurality of outputs each configured to deliver the first optical transmission service through hardened multi-fiber optical connectors of the optical termination enclosure; and a 
wavelength division multiplexer connected to a second fiber carrying a second optical transmission service comprising a plurality of unique wavelength pairs, each of the unique wavelength pairs to be assigned to a subscriber among the plurality of subscribers, wherein the wavelength division multiplexer is configured to separate each of the unique wavelength pairs of the second optical transmission service onto separate optical fibers which are output from the optical termination enclosure through hardened multi-fiber optical connectors.









16. The optical termination enclosure of claim 15, further comprising a first hardened multi-fiber optic connector receiving the first fiber and a second hardened multi-fiber optic connector receiving the second fiber.
13. A system for delivering multiple passive optical network services comprising: a first optical transmission service and a second optical transmission service received on a common fiber, the first optical transmission service comprising a common wavelength pair routed from a source to each of a plurality of subscribers and the second optical transmission service comprising a plurality of unique wavelength pairs, each of the unique wavelength pairs assigned to a subscriber among the plurality of subscribers, the common fiber including the common wavelength pair and each of the unique wavelength pairs; 
a splitter positioned at a terminal optically connected between a central office and a subscriber, the splitter configured to receive the single fiber and output a plurality of optical connections passing the common wavelength pair and each of the plurality of unique wavelength pairs to each of a plurality of subscribers on a single subscriber optical fiber; and a filter at each of a plurality of subscribers, the filter connected to the single subscriber optical fiber and selected to deliver either the common wavelength pair or a selected one of the plurality of unique wavelength pairs to the subscriber associated with the filter. 
14. The system of claim 13, wherein the filter passes a unique wavelength pair including adjacent uplink and downlink wavelengths. 

15. An optical distribution network including: an optical termination enclosure located between a signal distribution source and a plurality of subscribers, the optical termination enclosure comprising: 
a splitter optically connected to a first fiber carrying a first optical transmission service comprising a common wavelength pair to be routed from a source to each of the plurality of subscribers, the splitter including a plurality of outputs each configured to deliver the first optical transmission service through first hardened multi-fiber optical connectors of the optical termination enclosure; and a wavelength division multiplexer connected to a second fiber carrying a second optical transmission service comprising a plurality of unique wavelength pairs, each of the unique wavelength pairs to be assigned to a subscriber among the plurality of subscribers, wherein the wavelength division multiplexer is configured to separate each of the unique wavelength pairs of the second optical transmission service onto separate optical fibers which are output from the optical termination enclosure through second hardened multi-fiber optical connectors; and a multiport service terminal associated with a plurality of subscribers and connected to one of the first or second hardened multi-fiber optical connectors, thereby selecting one of the first optical transmission service or the second optical transmission service for the plurality of subscribers associated with the multiport service terminal. 

16. The optical distribution network of claim 15, further comprising a hardened multi-fiber optic connector receiving the first fiber and a different hardened multi-fiber optic connector receiving the second fiber. 


As the table above illustrates, all the limitations of claims 13-16 of the present application are taught by claims 13-16 of U.S. Patent No. 9,584,248.  
Thus, claims 13-16 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claims 13-16 of U.S. Patent No. 9,584,248.

Claims 1, 2 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 10 of U.S. Patent No. 10,230,484. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are obvious subset of claims of Patent No. 10,230,484.
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 10,230,484.
Claims of Present Application
Claims of U.S. Patent No. 10,230,484
1. A system for delivering multiple passive optical network services comprising: a first optical transmission service comprising a common wavelength pair routed from a source to each of a plurality of subscribers; a second optical transmission service comprising a plurality of unique wavelength pairs, each of the unique wavelength pairs assigned to a subscriber among the plurality of subscribers; 




a splitter optically connected to a first fiber carrying the first optical transmission service, the splitter including a plurality of outputs each delivering the first optical transmission service; a wavelength division multiplexer optically connected to a second fiber, the wavelength division multiplexer separating each of the unique wavelength pairs of the second optical transmission service onto separate optical fibers; a plurality of second wavelength division multiplexers optically connected to a different output of the plurality of outputs of the splitter and to a different one of the unique wavelength pairs from the wavelength division multiplexer, thereby combining a unique wavelength pair and a common wavelength pair onto a single fiber to be delivered to a subscriber; and a band-pass filter receiving the single fiber including the unique wavelength pair and the common wavelength pair, the band-pass filter delivering one of the unique wavelength pair and the common wavelength pair to the subscriber.

2. The system of claim 1, wherein the wavelength division multiplexer comprises an arrayed waveguide grating.

8. The system of claim 7, wherein the band-pass filter is located at a subscriber and delivers the unique wavelength pair to the subscriber in the absence of delivering the common wavelength pair.
1. A method of delivering multiple passive optical network services, the method comprising: receiving, at a terminal from a central office, a first optical transmission service and a second optical transmission service, the first optical transmission service comprising a common wavelength pair routed from a source to each of a plurality of subscribers and the second optical transmission service comprising a plurality of unique wavelength pairs, each of the unique wavelength pairs assigned to a subscriber among the plurality of subscribers; 
separating, at the terminal, the second optical transmission service onto a plurality of individual output fibers via a wavelength division multiplexer; 
separating, at the terminal, the first optical transmission service onto each of the plurality of individual output fibers via a splitter; at a subscriber, receiving a single fiber including the unique wavelength pair and the common wavelength pair; and delivering one of the unique wavelength pair and the common wavelength pair to the subscriber; 



wherein delivering one of the unique wavelength pair and the common wavelength pair to the subscriber comprises filtering the other of the unique wavelength pair and the common wavelength pair at a band-pass filter. 

    


5. The method of claim 1, wherein the wavelength division multiplexer comprises an arrayed waveguide grating. 

10. The system of claim 8, wherein the band-pass filter comprises a WDM bandpass filter and delivers the unique wavelength pair to the subscriber in the absence of delivering the common wavelength pair. 


As the table above illustrates, all the limitations of claims of the present application are taught by claims of U.S. Patent No. 10,230,484.  
Thus, claims of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claims of U.S. Patent No. 10,230,484.

Claims 1-9, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of U.S. Patent No. 10,727,972. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are obvious subset of claims of Patent No. 10,727,972.
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 10,727,972.
Claims of Present Application
Claims of U.S. Patent No. 10,727,972
1. A system for delivering multiple passive optical network services comprising: a first optical transmission service comprising a common wavelength pair routed from a source to each of a plurality of subscribers; a second optical transmission service comprising a plurality of unique wavelength pairs, each of the unique wavelength pairs assigned to a subscriber among the plurality of subscribers; 

a splitter optically connected to a first fiber carrying the first optical transmission service, the splitter including a plurality of outputs each delivering the first optical transmission service; 


a wavelength division multiplexer optically connected to a second fiber, the wavelength division multiplexer separating each of the unique wavelength pairs of the second optical transmission service onto separate optical fibers; a plurality of second wavelength division multiplexers optically connected to a different output of the plurality of outputs of the splitter and to a different one of the unique wavelength pairs from the wavelength division multiplexer, thereby combining a unique wavelength pair and a common wavelength pair onto a single fiber to be delivered to a subscriber; and a band-pass filter receiving the single fiber including the unique wavelength pair and the common wavelength pair, the band-pass filter delivering one of the unique wavelength pair and the common wavelength pair to the subscriber.

2. The system of claim 1, wherein the wavelength division multiplexer comprises an arrayed waveguide grating.

3. The system of claim 1, further comprising a third wavelength division multiplexer optically connected to a fiber received from the central office carrying the common wavelength pair and the plurality of unique wavelength pairs, the third wavelength division multiplexer separating the common wavelength pair from the plurality of unique wavelength pairs.

4. The system of claim 1, wherein the splitter comprises a 1:32 splitter.

5. The system of claim 1, wherein the common wavelength pair is received on a first fiber from a central office and wherein the plurality of unique wavelength pairs is received on a second fiber from the central office.

6. The system of claim 1, wherein the plurality of second wavelength division multiplexers includes one or more six-port wavelength division multiplexers.

7. The system of claim 1, wherein each of the unique wavelength pairs includes an uplink wavelength and a downlink wavelength, wherein the uplink wavelength and the downlink wavelength are adjacent to each other.
8. The system of claim 7, wherein the band-pass filter is located at a subscriber and delivers the unique wavelength pair to the subscriber in the absence of delivering the common wavelength pair.

9. The system of claim 7, wherein the band-pass filter is located at a subscriber and delivers the common wavelength pair to the subscriber in the absence of delivering the unique wavelength pair.

12. The system of claim 11, wherein the connector comprises a multi-fiber connector.

13. A system for delivering multiple passive optical network services comprising: a first optical transmission service and a second optical transmission service received on a common fiber, the first optical transmission service comprising a common wavelength pair routed from a source to each of a plurality of subscribers and the second optical transmission service comprising a plurality of unique wavelength pairs, each of the unique wavelength pairs assigned to a subscriber among the plurality of subscribers; a splitter positioned at a terminal optically connected between a central office and a subscriber, the splitter configured to receive the single fiber and output a plurality of optical connections passing the common wavelength pair and each of the plurality of unique wavelength pairs to each of a plurality of subscribers; and a filter at each of a plurality of subscribers, the filter selected to deliver either the common wavelength pair or one of the plurality of unique wavelength pairs to the subscriber associated with the filter.
1. A system for delivering multiple passive optical network services comprising: a first optical transmission service comprising a common wavelength pair routed from a source to each of a plurality of subscribers; a second optical transmission service comprising a plurality of unique wavelength pairs, each of the unique wavelength pairs assigned to a subscriber among the plurality of subscribers; a first housing having a first connector; 
a splitter positioned within the first housing and optically connected to a first fiber carrying the first optical transmission service, the splitter including a plurality of outputs each delivering the first optical transmission service; a second housing having a second connector; 
a wavelength division multiplexer positioned within the second housing and optically connected to a second fiber, the wavelength division multiplexer separating each of the unique wavelength pairs of the second optical transmission service onto separate optical fibers; a plurality of second wavelength division multiplexers optically connected to a different output of the plurality of outputs of the splitter and to a different one of the unique wavelength pairs from the wavelength division multiplexer via an optical connection between the first connector and the second connector, thereby combining a unique wavelength pair and a common wavelength pair onto a single fiber to be delivered to a subscriber. 

    


2. The system of claim 1, wherein the wavelength division multiplexer comprises an arrayed waveguide grating. 

3. The system of claim 1, further comprising a third wavelength division multiplexer optically connected to a fiber received from the central office carrying the common wavelength pair and the plurality of unique wavelength pairs, the third wavelength division multiplexer separating the common wavelength pair from the plurality of unique wavelength pairs. 

4. The system of claim 1, wherein the splitter comprises a 1:32 splitter. 

5. The system of claim 1, wherein the common wavelength pair is received on a first fiber from a central office and wherein the plurality of unique wavelength pairs is received on a second fiber from the central office. 

6. The system of claim 1, wherein the plurality of second wavelength division multiplexers includes one or more six-port wavelength division multiplexers. 

7. The system of claim 1, wherein each of the unique wavelength pairs includes an uplink wavelength and a downlink wavelength, wherein the uplink wavelength and the downlink wavelength are adjacent to each other. 
8. The system of claim 7, wherein the band-pass filter is located at a subscriber and delivers the unique wavelength pair to the subscriber in the absence of delivering the common wavelength pair. 

9. The system of claim 7, wherein the band-pass filter is located at a subscriber and delivers the common wavelength pair to the subscriber in the absence of delivering the unique wavelength pair. 

10. The system of claim 1, wherein the connector comprises a multi-fiber connector. 

12. A method of delivering multiple passive optical network services comprising: receiving, at a first housing, a first optical transmission service comprising a common wavelength pair routed from a source to each of a plurality of subscribers; receiving, at a second housing, a second optical transmission service comprising a plurality of unique wavelength pairs, each of the unique wavelength pairs assigned to a subscriber among the plurality of subscribers; splitting, at a splitter positioned within the first housing, the first optical transmission service onto a plurality of outputs; separating, at a wavelength division multiplexer within the second housing, each of the unique wavelength pairs of the second optical transmission service onto separate optical fibers; physically connecting the second housing to the first housing to rejoin the separate optical fibers to the first housing; and joining, on a single output fiber to be delivered to a subscriber, a unique wavelength pair and a common wavelength pair. 



As the table above illustrates, all the limitations of claims of the present application are taught by claims of U.S. Patent No. 10,727,972.  
Thus, claims of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claims of U.S. Patent No. 10,727,972.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere et al (US Pub. No. 2011/0158650) in view of Kaneko et al (US Pub. No. 2015/0341137).
Regarding claim 13, Cavaliere et al discloses a system for delivering multiple passive optical network services, as shown on Fig. 1, comprising: 
a first optical transmission service (see paragraph [0040];) and a second optical transmission service (see paragraph [0043]; each wavelength is sent to respective ONT) received on a common fiber (the common fiber is provided between 102 and 220), the first optical transmission service comprising a common wavelength pair routed from a source to each of a plurality of subscribers (1310nm and 1490nm are considered as the common wavelength pair) and the second optical transmission service comprising a plurality of unique wavelength pairs, each of the unique wavelength pairs assigned to a subscriber among the plurality of subscribers (each wavelength is sent to respective ONT); 
a splitter (120) positioned at a terminal optically connected between a central office and a subscriber, the splitter configured to receive the single fiber and output a plurality of optical connections passing the common wavelength pair and each of the plurality of unique wavelength pairs to each of a plurality of subscribers.
Cavaliere et al discloses a system for delivering multiple passive optical network services, as shown on Fig. 1 and differs from the claimed invention in that Cavaliere et al does not specifically disclose a filter at each of a plurality of subscribers, the filter selected to deliver either the common wavelength pair or one of the plurality of unique wavelength pairs to the subscriber associated with the filter.  However, it is well known in optical communication system to provide filter at each subscriber end.  Kaneko et al teaches optical communication system disclosing a filter (22) at each of a plurality of subscribers (ONU#1 to ONU#k), the filter selected to deliver either the common wavelength pair or one of the plurality of unique wavelength pairs to the subscriber associated with the filter (see paragraph [0055 and 0058]).  Therefore, it would have been obvious before the effective filling date of the claimed invention to which to a person having ordinary skill in the art to which the claimed invention pertains to provide filter at each of a plurality of subscribers in order to receive signal at a desired wavelength.  
Regarding claim 14, wherein the filter passes a unique wavelength pair including adjacent uplink and downlink wavelengths (see paragraph [0055 and 0058]). 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere et al (US Pub. No. 2011/0158650) in view of Parikh et al (US Pub. No. 2010/0086260).
Regarding claim 15, Cavaliere et al discloses a signal distribution source and a plurality of subscribers, as shown on Fig. 1, comprising: 
a splitter (120) optically connected to a first fiber carrying a first optical transmission service comprising a common wavelength pair to be routed from the source to each of the plurality of subscribers (see paragraph [0040]; 1310nm and 1490nm are considered as the common wavelength pair), the splitter including a plurality of outputs each configured to deliver the first optical transmission service; and 
a wavelength division multiplexer (324) connected to a second fiber carrying a second optical transmission service comprising a plurality of unique wavelength pairs, each of the unique wavelength pairs to be assigned to a subscriber among the plurality of subscribers (see paragraph [0043]; each wavelength is sent to respective ONT), wherein the wavelength division multiplexer is configured to separate each of the unique wavelength pairs of the second optical transmission service onto separate optical fibers. 
Cavaliere et al discloses optical splitter and WDM, as discussed above, and differs from the claimed invention in that Cavaliere et al does not specifically disclose that the fibers are provided through hardened multi-fiber optical connectors of the optical termination enclosure.  However, is it well known in optical communication system comprising subscribers to provide the fibers through hardened multi-fiber optical connectors of the optical termination enclosure.  Parick et al teaches optical fiber cable inlet device and telecommunications enclosure for fibers through hardened multi-fiber optical connectors (see Figs. 16 and 17; also paragraph [0117]).  Therefore, it would have been obvious before the effective filling date of the claimed invention to which to a person having ordinary skill in the art to which the claimed invention pertains to provide such enclosure for the optical fiber cables and connectors to the optical communication system of Cavaliere et al in order to provide protection from environmental influences such as moisture, dust and/or temperature variations.
Regarding claim 16, in view of the combination above, as shown on Fig. 17, Parikh et al shows that a first hardened multi-fiber optic connector receiving the first fiber and a second hardened multi-fiber optic connector receiving the second fiber (connectors 650 are shown to receive plurality of fibers).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gronvall et al (US Pub. No. 2008/0232743) is cited to show drop terminal comprising of plurality of optical fiber connectors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637